DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021, has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 24-25, in the reply filed on August 6, 2020, is acknowledged.  Claims 12-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2012/0141938 (hereinafter referred to as Hatakeyama) in view of  U. S. Patent Application Publication No. 2015/0232596 (hereinafter referred to as Fornof).
Hatakeyama, in the abstract, in [0023], [0008]-[0010], [0034], discloses a resist composition (the claimed photolyzable composition) that includes in its composition, an acid labile photoresist material that undergoes acid-deprotection (the claimed acid-deprotectable photoresist material), a photoacid 
The difference between the claims and Hatakeyama is that Hatakeyama does not disclose that the base generator is the nitrophenylcarbamate recited.
Fornof, in [0001], [0061], and [0068], discloses the use of photobase generators such bisnitrobenzyl cyclohexyl carbamate in photocurable compositions.

Response to Arguments
Applicant's argument See Amendment and Remarks filed in an RCE filed July 2, 2021, with respect to the rejection(s) of claim(s) 1-11, and 24-25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fornof.  See paragraph no. 4, above. With respect to applicant’s remarks that Hatakeyama does not disclose a photolyzable composition 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 14, 2021.